Title: To John Adams from Horatio Gates, 23 August 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      Tyonderoga 23d: August 1776
     
     I have the Satisfaction to acquaint You that immediately after my Arrival here I appointed Mr. Rice a Major of Brigade. He is a most deserving young Man and will do Honour to the profession. The Inclosed from Lieutt. Col. Baldwin I have the pleasure to send You, and entreat you will endeavour to procure him the Rank he Requests. I can assure You Sir he is a most Excellent Officer, and the Only one I can depend upon here in the Engineering Branch. I must refer you to Chase for all that is worth knowing from hence. If you can hold the Enemy Fast upon Saten Island, I think there is but little likelyhood that those in Canada will be able to pass here. May Him who gives the Race to the Slow, and The Battle to the Weak, prosper Our Arms. My very Affectionate Compliments to Messrs. Adams, Gerry, Paine, &c. &c. with the most Cordial Affection, I am Dear Sir Your much Obliged & most obedt: Humble Servent
     
      Horatio Gates
     
    